     Case 2:19-cr-00585-NIQA Document 40 Filed 05/07/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :     CRIMINAL NO. 19-585
                                               :
                                               :
       v.                                      :
                                               :HON. NITZA I. QUIÑONES ALEJANDRO
                                               :
CHRISTOPHER O’SULLIVAN                         :


                    SENTENCING MEMORANDUM ON BEHALF OF
                          CHRISTOPHER O’SULLIVAN


       Defendant, Christopher O’Sullivan, by his attorney, Michael H. Fienman, Esq.,

hereby submits the following memorandum in mitigation of sentence in the above

captioned matter.

I.     INTRODUCTION

       Christopher O’Sullivan comes before this Court for sentencing on May 17, 2021

after having pled guilty to Counts One and Two of the Indictment. A Final Presentence

Investigation Report (PSIR) was prepared in this case on March 1, 2021. The defense has

no objections or corrections to this report.

       Mr. O’Sullivan entered a plea agreement pursuant to Federal Rule of Criminal

Procedure 11(c)(1)(C). The government and defense agreed that a sentence of 180 months’

incarceration, followed by a 10-year period of supervised release and a (mandatory) $200

special assessment. The parties further agreed that any restitution or fine amount will be left

to the discretion of the Court as an appropriate disposition of this case. If the Court is
       Case 2:19-cr-00585-NIQA Document 40 Filed 05/07/21 Page 2 of 7




considering imposing a fine in this matter, the defense respectfully requests that it be one

within the low end of the guideline range.

II.     PRESENTENCE REPORT

        Mr. O’Sullivan’s Criminal History Category and Total Offense Level have been

correctly assessed as a Level I and 35, respectively. The Guideline Range has been

correctly assessed as 180 – 210 months; however, the parties have agreed, pursuant to Rule

11(c)(1)(C), that a sentence of 180 months is an appropriate period of incarceration for

Mr. O’Sullivan.

III.    ANALYSIS OF THE SENTENCING FACTORS UNDER 18 U.S.C. §3553(a)

        The sentencing factors set forth in 18 U.S.C. §3553(a) include: (1) the nature and

circumstances of the offense and the history and characteristics of the defendant; (2) the

need for the sentence imposed to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense; (3) the need to afford adequate

deterrence to criminal conduct, and to protect the public from further crimes of the

defendant; (4) the need to provide the defendant with educational or vocational training,

medical care, or other correctional treatment in the most effective manner; (5) the guidelines

and policy statements issued by the Sentencing Commission; (6) the need to avoid

unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct; and (7) the need to provide restitution to any victims of the

offense. 18 U.S.C. § 3553(a).

        A.     The Nature of Circumstances of the Offense and the History and
               Characteristics of Mr. O’Sullivan




                                                                                            2
     Case 2:19-cr-00585-NIQA Document 40 Filed 05/07/21 Page 3 of 7




       Since the government has already highlighted the nature and circumstances of the

offense in its submissions to the Court, the defense will primarily focus on Mr. O’Sullivan’s

history and characteristics.

       Christopher O’Sullivan is 32 years old. He is an educated man who graduated with

a bachelor’s degree from Shippensburg University in 2011. Until his arrest in 2019, Mr.

O’Sullivan had no prior contacts with law enforcement and held steady employment,

working hard – and consistently - as a teacher and coach.

       There are 11 letters of support which are attached hereto collectively and

incorporated herein as Exhibit “A.” Many are from family members, but some are from Mr.

O’Sullivan’s friends and also their families. This extended circle of support is

demonstrative of the positive attributes, loyalty and goodwill that Mr. O’Sullivan fostered

with others prior to arrest and incarceration.

       An underlying topic raised in most of the letters is the fact that Mr. O’Sullivan lost

his mother to cancer when he was just 12 years old. (Ex. “A” p.2, ¶1; p.5, ¶4; p.8, ¶2; p.9,

¶3; p.10, ¶2; p.11, ¶1; p.12, ¶2). Some go on to write about how the trauma of that incident

has had a long-lasting impact on Mr. O’Sullivan’s life. (Ex. “A” p.2, ¶1; p.8, ¶2). Both of

his aunts address deficiencies in Mr. O’Sullivan’s psychological development following the

trauma and grief he suffered from his mother’s death and overall disruption to the

immediate family during his formative years. (Ex. “A” p.6, ¶2, p.8, ¶2).

       Should the Court accept the terms of the plea agreement, it is within the discretion

of the Court to levy a fine in this matter. The guideline range for this fine is $40,000.00 –

$400,000.00. (PSR, p. 17, ¶90). The defense respectfully requests that your Honor consider

imposing no fine for following reasons: Mr. O’Sullivan’s only financial asset is a retirement

account with minimal savings. (PSR, p. 15, ¶75). Once released from prison he will be


                                                                                           3
     Case 2:19-cr-00585-NIQA Document 40 Filed 05/07/21 Page 4 of 7




unemployable due to his federal conviction and sex offender registrant requirement. Even

taking into consideration the incredible seriousness of Mr. O’Sullivan’s crime, no fine – or

a fine at the low end of the guideline range – combined with fifteen years’ imprisonment,

lifetime registration on the sex offender registry, and ten years of supervised release is more

than enough punishment for a man with no criminal history.

       B.      The Need for the Sentence Imposed to Reflect the Seriousness of the
               Offense, Promote Respect for the Law, and Provide Just Punishment for the
               Offense

       The defense concurs with the government the agreed-upon sentence of 180 months

in prison reflects the seriousness of the offense, promotes respect for the law, and provides

just punishment for the offense.

       C.      The Need to Afford Adequate Deterrence to Criminal Conduct, and to
               Protect the Public from Further Crimes of the Defendant

       Since September 2019, Mr. O’Sullivan has been in custody at the Philadelphia

Detention Center and concentrating on his rehabilitation. He has been complaint and has

no write ups or negative reports. From at least January 2020 to present, Mr. O’Sullivan has

been working in the facilities department and receives exemplary reviews by his

supervisors. See Federal Bureau of Prisons evaluations annexed hereto as Exhibit “B.”

Additionally, he has participated in a number of educational and faith-based classes; proof

of the same is attached as Exhibit “C.”

       Mr. O’Sullivan’s demonstrated commitment to rehabilitation, closely monitored

behavior over the past year and a half, as well as the fact that he will be on supervised

release for ten years upon his release from prison, demonstrate that Mr. O’Sullivan will

have neither the inclination nor the ability to commit any crime in the future.




                                                                                             4
     Case 2:19-cr-00585-NIQA Document 40 Filed 05/07/21 Page 5 of 7




          D.      The Need to Provide the Defendant with Training, Medical Care, or
                  Correctional Treatment

          Mr. O’Sullivan considers himself recreational user of marijuana and told probation

that he has a substantial history with the drug. (PSR, p. 14, ¶67). There is no doubt that Mr.

O’Sullivan is need of substance abuse treatment for his marijuana use that started when he

was in college.

          E.      The Need to Avoid Unwarranted Sentence Disparities Among Similarly
                  Situated Defendants

          Reference to the sentencing guidelines, while carefully considering the 3553(a)

factors particularly relevant to an individual defendant, is the best available means of

preventing the disfavored result of unwarranted sentencing disparities. Here, the agreed-

upon sentence of 180 months considers, as detailed above, individual circumstances of this

defendant, including the early notice by defendant that he would be pleading guilty.

          F.      Restitution

          There has been no request for restitution by the victim. The record is entirely void

of evidence or even a suggestion that the explicit image of Minor 1’s genitalia was

transferred or distributed beyond defendant’s phone. Further, Minor 1’s identity has been

protected by law enforcement and This Honorable Court for the duration of this matter. As

such, the defense contends that absent testimony and documentation to the contrary, the

imposition of restitution in an amount that exceeds the $3,000 mandatory assessment as

provided in 18 U.S.C. § 2259(b)(2)(B) would be speculative and thus inappropriate in this

matter.




                                                                                             5
     Case 2:19-cr-00585-NIQA Document 40 Filed 05/07/21 Page 6 of 7




IV. DEFENSE SENTENCING RECOMMENDATION

       The defense respectfully requests that the Court impose the recommended

sentence of 180-month sentence of incarceration sentence set forth in the plea agreement

which was made pursuant with Federal Rule of Criminal Procedure 11(c)(1)(C). In

addition, the defense respectfully requests that the Court recommend to the Bureau of

Prisons that Mr. O’Sullivan be allowed to participate in RDAP program.



                                            Respectfully submitted,


                                            ____________________________
                                            Michael H. Fienman
                                            1608 Walnut Street, Suite 900
                                            Philadelphia, PA 19103
                                            (215) 839-9529; Fax: (215) 405-2699
                                            michael@forgoodlaw.com




                                                                                           6
     Case 2:19-cr-00585-NIQA Document 40 Filed 05/07/21 Page 7 of 7




                            CERTIFICATE OF SERVICE

       I, Michael Harris Fienman, Esquire, certify that I have caused to be delivered a copy

of this Sentencing Memorandum upon the following parties on this date:

                                Michelle Morgan, Esquire
                           Office of the United States Attorney
                                   615 Chestnut Street
                                        Suite 1250
                                 Philadelphia, PA 19106


                                             ___________________________________
                                             Michael H. Fienman, Esquire



Date: May 7, 2021




                                                                                           7
